Exhibit 10.1

 

LOGO [g141938g0325105351257.jpg]                 

March 22, 2016

Mr. Ebrahim Abbasi

Dear Ebrahim:

This Letter Agreement confirms your promotion to the position of Chief Operating
Officer (COO) of Violin Memory, Inc. (Company) which the Company’s Board of
Directors has determined is an executive officer position for purposes of
Securities and Exchange Commission reporting.

 

1. Position. Your title is COO and you will report to the Company’s President
and Chief Executive Officer (CEO).

 

2. Outside Activities. While you render services to the Company, you agree that
you will not engage in any employment, consulting or other business activity in
the memory or storage technology industry without the prior written consent of
the Company. While you render services to the Company, you also will not assist
any person or entity in competing with the Company, in preparing to compete with
the Company or in hiring any employees or consultants of the Company.

 

3. Compensation. Your base salary and bonus target will remain unchanged at
$400,000.00 and 100% of base salary respectively. You will continue to receive
regular salary payments according to the Company’s standard payroll practices.

 

4. Change of Control. Your Change of Control and Severance Agreement effective
March 2014 (COC Agreement) is unchanged and remains in full force and effect.

 

5. Employee Benefits. As a regular employee of the Company, you will continue to
be eligible to participate in Company-sponsored benefits offered to other
full-time employees, and you will continue to be entitled to paid vacation in
accordance with the Company’s vacation policy, as in effect from time to time.

 

6. Proprietary Information and Inventions Agreement. Effective March 2014 you
and the Company entered into the Company’s standard Proprietary Information and
Inventions Agreement (PIIA), is unchanged and remains in full force and effect.

 

7. Employment Relationship. Your employment by the Company continues to be for
no specific period of time. Your employment continues to be “at will,” meaning
that either you or the Company may terminate your employment at any time and for
any reason, with or without cause. Although Company policies may change from
time to time, the “at-will” nature of your employment with the Company may only
be changed in an express written agreement signed by you and the CEO.

 

8. Withholding Taxes. All forms of compensation referred to in this Letter
Agreement are subject to reduction to reflect applicable withholding and payroll
taxes and other deductions required by law.

 

9. Entire Agreement. This Letter Agreement supersedes and replaces the offer of
employment letter agreement between you and the Company dated March 2014. This
Letter Agreement, the COC Agreement, the PIIA and the Restricted Stock Unit
agreements constitute all of the agreements between you and the Company
regarding the matters described in the agreements. No waiver by either party of
any breach of, or of compliance with, any condition or provision of this Letter
Agreement by the other party shall be considered a waiver of any other condition
or provision, or of the same condition or provision, at another time.



--------------------------------------------------------------------------------

Ebrahim Abbasi

 

10. Arbitration. You and the Company agree to waive any rights to a trial before
a judge or jury and agree to arbitrate before a neutral arbitrator any and all
claims or disputes arising out of this letter agreement and any and all claims
arising from or relating to your employment with the Company, including (but not
limited to) claims against any current or former employee, director or agent of
the Company, claims of wrongful termination, retaliation, discrimination,
harassment, breach of contract, breach of the covenant of good faith and fair
dealing, defamation, invasion of privacy, fraud, misrepresentation, constructive
discharge or failure to provide a leave of absence, or claims regarding
commissions, stock options or bonuses, infliction of emotional distress or
unfair business practices.

 

  a. The arbitrator’s decision must be written and must include the findings of
fact and law that support the decision. The arbitrator’s decision will be final
and binding on both parties, except to the extent applicable law allows for
judicial review of arbitration awards. The arbitrator may award any remedies
that would otherwise be available to the parties if they were to bring the
dispute in court. The arbitration will be conducted in accordance with the
applicable state or national Rules for the Resolution of Employment Disputes of
the American Arbitration Association; provided, however that the arbitrator must
allow the discovery that the arbitrator deems necessary for the parties to
vindicate their respective claims or defenses. The arbitration will take place
in Santa Clara County, California, or at your option in the county in which you
primarily worked for the Company at the time when the dispute or claim first
arose. You and the Company agree that the arbitrator shall have the power to
decide any motions brought by any party to the arbitration, including, without
limitation, motions to dismiss or strike, demurrers and motions for summary
judgment.

 

  b. The Company will pay all costs of the arbitration to the extent that such
costs would not otherwise be incurred by you in a court proceeding. Both the
Company and you will be responsible for your own attorneys’ fees, and the
arbitrator may not award attorneys’ fees unless a statute or contract at issue
specifically authorizes such an award.

 

  c. This arbitration provision does not apply to workers’ compensation or
unemployment insurance claims.

 

  d. If an arbitrator or court of competent jurisdiction (the “Neutral”)
determines that any provision of this arbitration provision is illegal or
unenforceable, then the Neutral shall modify or replace the language of this
arbitration provision with a valid and enforceable provision, but only to the
minimum extent necessary to render this arbitration provision legal and
enforceable.

If you have any questions, please contact me.

 

Sincerely, /s/ Kevin DeNuccio Kevin DeNuccio President and CEO Violin Memory,
Inc.

I have read this Letter Agreement and accept the offer of the position set forth
above:

 

/s/ Ebrahim Abbasi

Signature: Ebrahim Abbasi Date: March 23, 2016